Citation Nr: 0126562	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed heart disorder.  

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.  He reports having between approximately eight and ten 
years of unverified service in the inactive Reserve service 
following separation from regular active duty.  

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for hemorrhoids, and for congestive heart failure, 
hypertension, and aortic valve disease claimed as heart 
disease.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in October 2000, and before the undersigned 
Member of the Board via a video conference with the RO in 
September 2001, transcripts of which have been associated 
with the claims file.


FINDINGS OF FACT

1.  The only service medical record on file is the June 1953 
separation examination report which is negative for any 
findings of hemorrhoids or heart disease.  

2.  Clinical evidence of heart disease and hemorrhoids was 
initially reported many years following service; the post 
service reported variously diagnosed heart disease is not 
shown to have been disabling to a compensable degree during 
the first post service year.

3.  There is no competent medical evidence linking post 
service reported hemorrhoids or heart disease to active 
service.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed heart disorder was 
not incurred in or aggravated by active service; nor may 
service connection be presumed therefor.   38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303(c), (d), 3.304, 3.306, 3.307, 3.309 
(2001).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.303(d), 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record contains evidence suggesting that any outstanding 
service medical records on file at the National Personnel 
Records Center (NPRC) located in St. Louis, Missouri were 
presumed destroyed by the fire in 1973.  The RO's numerous 
and exhaustive attempts to obtain available service medical 
records including daily sick reports and/or alternate service 
records including Surgeon General's Office (SGO) reports were 
unsuccessful.  The veteran's inactive Reserve service medical 
records if existing are not of record. 

The June 1953 service separation physical examination report 
shows normal cardiovascular and anus and rectum evaluations.  
A chest x-ray was negative.  Blood pressure was 115/70.  
Significant or interval medical history and summary of 
defects and diagnoses were essentially reported as 'none."  
No additional special testing was recommended. 

A June 1958 VA record of hospitalization referred to 
treatment for internal and external hemorrhoids.  The veteran 
underwent a hemorrhoidectomy.

A December 1987 private hospital summary referred to 
treatment for a long history of aortic stenosis.  It was 
noted that over the previous month the veteran had had 
progressive external shortness of breath.  Cardiac 
catheterization demonstrated severe calcific aortic stenosis.  
Surgical therapy was advised.  

At the time of surgery a congenital bicuspid aortic valve 
with dense calcification was found.  Final diagnosis revealed 
severe calcific aortic stenosis due to congenital bicuspid 
aortic valve and aortic valve replacement.  

Extensive private treatment records from Dr. DSR (initials), 
dated in the 1990's refer to findings of aortic valve 
replacement due to aortic valve disease.  Also noted were 
hypertension and congestive heart failure.  Additionally, the 
veteran was treated for gastrointestinal symptoms.

In October 2000 the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  He reported having hemorrhoid problems for two or 
three years prior to active service.  He stated they 
gradually worsened but he did not seek treatment in service.  
Following service separation he first sought treatment at a 
VA facility in 1958 or 1959.  At that time he underwent 
surgery for relief of hemorrhoid symptoms.  

The veteran testified that he first learned of having a heart 
problem approximately one year prior to active service.  An 
unknown private physician took an x-ray and conducted a brief 
examination.  He informed the veteran of an aortic valve 
murmur that was due to drinking too much cow's milk.  The 
veteran reported being raised on a farm.

The veteran stated that he was drafted.  He reported that at 
induction examination he was checked several times and was 
told to go on.  There was no indication of any pertinent 
problem.  He did not have any treatment for heart problems in 
service.  He testified that following separation from active 
duty he was first diagnosed with heart disease right after 
taking a physical examination for separation from completion 
of 8 years Reserve duty.  


The veteran reported that he doubted whether he could obtain 
the pertinent private cardiology records since the 
cardiologist had retired.  He indicated at one point he was 
turned down for a good job and told to go home because he was 
about to have a heart attack. 

In September 2001 the veteran attended a video conference 
hearing conducted by the undersigned Board Member sitting in 
Washington, D.C.  The hearing transcript is on file.  

The veteran reported that the diagnosis of hemorrhoids was 
first made in 1958.  He underwent a hemorrhoidectomy.  He 
stated that he did not have any treatment for hemorrhoids in 
service.  He stated that that he had a hemorrhoid problem two 
or three years prior to service and although no diagnosis of 
hemorrhoids was made until 1958, he felt that his hemorrhoids 
must have preexisted service.  

He stated that during service he had hemorrhoid flare-ups but 
never sought treatment.  He stated that after separation from 
regular active duty in 1953 he had ten years of inactive 
reserve service.  He stated having the hemorrhoidectomy prior 
to his final separation examination from inactive reserve 
service.  

The veteran stated that he was diagnosed with a heart 
condition approximately two to three months prior to service.  
He stated that he was told he had a murmur on the aortic 
valve and needed rest.  He testified that he was working at 
the time and they told him when he got home to rest.  He 
stated that about three months later he went into the 
service.  

He indicated that he had no related problems or treatment in 
service.  He reported first having heart surgery in December 
1987 for aortic valve replacement.  The surgeon told him he 
had had a light heart attack at some time or another.  The 
veteran noted he did not know whether it was before, during 
or following active service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).

If not shown during service, service connection may be 
granted for coronary artery disease or arteriosclerosis or 
hypertension if manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

"Active military, naval, or air service" means active duty, 
to include any period of qualifying active duty for training, 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
for any period of inactive duty training during which the 
individual was disabled from an injury incurred or aggravated 
in line of duty.  38 C.F.R. § 3.6(a) Prior to November 1, 
2000. ).  VAOPGCPREC 86-90 held that a myocardial infarction 
is not an injury within the meaning of 38 U.S.C. § 101(24) to 
establish incurrence of a disability during inactive duty 
training or aggravation of a preexisting disability during 
such training.  

Effective November 1, 2000, Section 301 of the Veterans 
Benefits and Health Care Improvement Act of 2000 (the Act), 
Pub. L. No. 106-419, amended 38 U.S.C. 101(24), which defines 
the term "active military, naval, or air service" to also 
include periods of inactive duty training during which 
individuals become disabled or die from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  Section 301 also amended 
38 U.S.C.  106(d) to provide that if a person was disabled or 
died as a result of any of these three diseases having 
occurred while the person was proceeding directly to or 
returning directly from a period of active duty for training 
or inactive duty training, such person would be deemed to 
have been on active duty for training or inactive duty 
training, as the case may be.  Paragraphs (a) and (e) of 38 
CFR 3.6 were amended to reflect the new statutory 
requirements.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

"[W]here compensation, dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found but no earlier 
than the effective date of the Act or administrative issue."  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183,187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

The Court has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).


A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).

In a previous case, the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling,", i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is indebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  See Green v. Derwinski, 
1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.




Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Congenital or developmental defects, are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2001).

VAOPGCPREC 82-90 provides that there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  

A congenital or developmental "defect", on the other hand, 
because of 38 C.F.R. § 3.303(c), is not service connectable 
in its own right though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

The Board notes that the veteran's military occupational 
specialty was power man.  He installed, operated, adjusted 
and maintained fixed and portable electrical power generating 
equipment used to furnish electrical power for 
communications.  There is no evidence showing that he 
participated in combat while stationed in Korea.  Neither the 
veteran nor his representative contend otherwise.  
Accordingly the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not for consideration. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well rounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issues on appeal.  

The record shows that the RO has considered whether any 
additional notification or development action is required 
under the VCAA of 2000.  The Board may proceed to issue a 
decision at this time with respect to the issues on appeal. 

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  
Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case for any further development would 
be superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the RO initiated a formal finding that 
all efforts were exhausted to obtain needed service records 
or military information and further efforts were futile.  It 
was noted that the reply from the military indicated they had 
been unable to locate service medical records. 

Also, it was noted that telephone calls or faxes by the 
military records specialists had not produced any service 
records.  It was noted that written evidence of these 
contacts were in the file and all procedures had been 
correctly followed.  Moreover, it was noted that the veteran 
had been notified of the unavailability of the service 
records and the same had been requested from him.  The 
veteran did not submit any available service records in his 
possession. 

The Board recognizes that the outstanding service medical 
records probably would be silent for any pertinent findings 
regarding the issues on appeal.  The Board points out that 
the veteran recently testified that he received no treatment 
for hemorrhoids or a heart disability in service.  He 
indicated that he is not aware of any pertinent findings on 
induction examination despite the fact that he was checked 
several times.  

Importantly, an available service medical record on file 
consists of a report of a physical examination report dated 
in June 1953 for separation.  All pertinent cardiovascular 
and rectal examinations were normal.  No pertinent medical 
history was noted at that time.

The available postservice records first refer to pertinent 
findings of hemorrhoids and heart disease with hypertension 
years following separation.  No physician is identified as 
telling the veteran of an etiologic relationship between any 
claimed disability at issue and any incident of active 
service. 

Any outstanding service medical records pertinent to the 
veteran's INACDUTRA in the Reserves are not relevant to 
establishing service connection for the disabilities claimed 
on appeal as will be further explained in the paragraphs 
below. 

Significantly, the Board recognizes that the evidence lacking 
to establish service connection in this case regarding both 
issues on appeal cannot be supplied by a medical examination 
or opinion.  Accordingly, remanding this case to provide an 
examination or obtain an opinion serves no useful purpose as 
there is no reasonable possibility that further assistance 
would substantiate the veteran's claims without resort to 
substantial speculation. 

Accordingly, the evidence of record provides a complete and 
adequate basis for addressing the merits of the veteran's 
claims at this time.  

Neither the veteran nor his representative have identified 
any pertinent outstanding available records which the RO has 
not attempted to obtain.  The Board notes that the "duty to 
assist" is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection for a chronic 
acquired, variously diagnosed heart 
disorder.

The veteran's service medical records were destroyed by fire 
at the National Personnel Records Center in 1973.  Attempts 
by the RO to obtain any outstanding service medical records 
have been unsuccessful.  

Importantly, the Board notes that the veteran's testimony at 
hearings on appeal suggest that no pertinent heart problem 
was noted at his induction examination despite several 
evaluations.  Moreover, he noted that he did not receive any 
treatment for heart related problems during active service.  

It appears that even if his active duty service medical 
records were available, they would most likely be silent for 
any pertinent heart pathology.

With respect to the veteran's claim of having a heart 
condition prior to active service. the Board finds that there 
is no substantiating medical documentation in support of such 
claim.  There does exist post service medical documentation 
of a congenital bicuspid aortic valve defect initially 
reported in December 1987.  

Such congenital valvular defect by its very nature existed at 
birth and clearly and unmistakably preexisted the veteran's 
active duty.  A congenital or developmental "defect" is not 
service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during active 
service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

Given that the veteran's congenital aortic valve defect 
preexisted service, the next inquiry is to determine whether 
service connection may be granted for additional disability 
due to disease or injury superimposed upon such defect during 
active service.  

Importantly, the Board notes that the veteran testified that 
he did not receive any treatment for heart related problems 
during active duty.  Moreover, a critical service medical 
document on file consisting of a June 1953 separation 
physical examination report shows a normal heart and 
cardiovascular system.  

A chest x-ray was negative.  Blood pressure was 115/70.  No 
significant or interval medical history was noted.  Summary 
of defects and diagnoses at that time was essentially 
reported as "none."  No additional special testing was 
recommended. 



The postservice medical evidence of record fails to 
objectively demonstrate the presence of any underlying 
superimposed valvular or cardiovascular disease process until 
approximately December 1987.  At that time the he underwent 
an aortic valve replacement for severe calcific aortic 
stenosis.  Subsequent medical records dated in the 1990's 
revealed evidence of aortic valve disease, hypertension and 
the new onset of congestive heart failure. 

In testimony of record the veteran indicated that following 
separation in July 1953, he served in the inactive Reserves 
for eight or ten years.  He noted first being diagnosed with 
heart disease right after a physical examination for 
completion of his inactive Reserve service.  He noted that 
the private cardiologist had retired.  He doubted whether the 
medical records were available.  

The Board points out that at best, even in assuming his heart 
disease, however diagnosed, was first demonstrated in 
approximately the early 1960's, as opposed to the late 
1980's, without conceding such matter, the important fact 
remains that the underlying heart disease process was not 
objectively demonstrated until many years following active 
service.  

Significantly, the record is without any competent medical 
evidence demonstrating an etiologic relationship or nexus 
between the onset of valvular heart disease with congestive 
heart failure and hypertension with any incident of active 
service.  Moreover, the veteran does not claim that any 
physician related his underlying heart disease to any 
incident of active duty.

The veteran reports being told by the heart surgeon in 1987 
that he had had a heart attack or myocardial infarction at 
some point in time.  The Board notes that the pertinent 
hospital records on file fail to support the veteran's 
allegation.  However, even if a heart attack or myocardial 
infarction did occur at some point prior to the 1987 
hospitalization, without conceding such matter, the overall 
record fails to demonstrate a myocardial infarction during a 
period of active service.  

The veteran himself has noted that he is unable to identify 
any particular time period in which such an event might have 
occurred.  In other words, such question of when a myocardial 
infarction occurred, if at all, remains a matter of pure 
speculation in the absence of competent medical evidence 
demonstrating otherwise.  

The Board notes that the veteran reports having served on 
INACTDUTRA in the Reserves for approximately eight or ten 
years following separation from active service in July 1953.  
By the veteran's testimony, his INACTDUTRA service was 
completed as of the early 1960's at the latest.

Service connection may be granted for disability resulting 
from injury incurred or aggravated by inactive duty training 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In passing, the Board points out that the presumptive 
provisions under 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001) regarding the 
onset of valvular heart disease, cardiovascular disease and 
hypertension are not applicable following periods of 
INACDUTRA.

In reviewing the pertinent laws and regulations the Board 
recognizes that in the years prior to November 1, 2000, a 
myocardial infarction is not considered an injury within the 
meaning of 38 U.S.C. § 101(24) to establish incurrence of a 
disability during inactive duty training or aggravation of a 
preexisting disability during such training.  

Under the favorable new law in effect from November 1, 2000, 
"active military, naval, or air service" also includes 
periods of inactive duty training during which individuals 
become disabled or die from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.

Importantly, the Board points out that because the veteran's 
INACTDUTRA Reserve service was completed prior November 1, 
2000, the old law is applicable, only.  In other words the 
favorable new law in effect from November 1, 2000 is not for 
consideration.

"[W]here compensation, dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found but no earlier 
than the effective date of the Act or administrative issue."  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183,187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

The Board recognizes that the record is absent any service 
medical records that might have been constructed during any 
period of INACDUTRA.  Significantly, there is no competent 
medical evidence of the onset of valvular heart disease with 
congestive heart failure and hypertension during a period of 
INACDUTRA.  Moreover, even assuming such an event occurred 
during a period of INACDUTRA to include a myocardial 
infarction, without conceding such matter, the identified 
underlying disease entities to include myocardial infarction 
are nonservice-connectable under pertinent law in effect as 
they do not qualify as an injury. 

In other words the veteran's claim of entitlement to service 
connection for congestive heart failure, hypertension and 
aortic valve disease (claimed as heart condition with 
myocardial infarction) based on INACDUTRA has no legal merit. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran's assertions alone are not competent to establish 
that the currently diagnosed valvular heart disease with 
hypertension and congestive heart failure are related to 
active service; such lay assertions carry no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 192 (1992).  Where the 
determinative issue involves the question of a medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Id.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired, variously diagnosed heart 
disorder related to his service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  


In this case, however, aside from the veteran's own 
contentions, there is simply no competent medical evidence 
linking a chronic acquired heart disorder to service no 
matter how diagnosed.  Rather, the evidence shows negative 
findings on discharge, statements from the veteran linking 
post service variously diagnosed heart disorders to service, 
and examining physicians who never linked any heart disorder 
to service on any basis.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen his claim of entitlement to service 
connection for a chronic acquired, variously diagnosed heart 
disorder.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired, 
variously diagnosed heart disorder.  See Gilbert, supra.


Entitlement to service connection for hemorrhoids.

The veteran's service medical records were destroyed by fire 
at the National Personnel Records Center in 1973.  Attempts 
by the RO to obtain any outstanding service medical records 
have been unsuccessful. 

The veteran maintains that in his opinion he had a 
hemorrhoidal disability that must have preexisted active 
duty.  He indicated that no formal diagnosis of hemorrhoids 
was made prior active service.  He also testified that no 
hemorrhoidal problem was found on the induction physical 
examination.  




The Board recognizes that in order to rebut the presumption 
of soundness there must be clear and unmistakable evidence 
that a disability existed prior to service. 
38 C.F.R. § 3.304.  

No medical evidence of a preexisting hemorrhoidal disability 
is of record.  The veteran's reported history alone, without 
regard to clinical factors pertinent to the basic character, 
origin, and development of the disorder, is insufficient 
evidence upon which to base a finding that a disorder 
preexisted service.  38 C.F.R. § 3.304.  

The Board finds that clear and convincing evidence has not 
been presented which establishes that the veteran had a 
hemorrhoidal disability prior to active service.  

The Board must next consider whether a chronic hemorrhoidal 
disability had its onset during active duty.  The Board notes 
that the veteran testified that he did receive any treatment 
for hemorrhoids during active service.  

Importantly, a June 1953 physical examination report for 
separation shows a normal anus and rectum without evidence of 
hemorrhoids.  Moreover, the significant or interval medical 
history and summary of defects and diagnoses noted at that 
time was without mention of a hemorrhoidal disability.  No 
additional pertinent special testing was recommended. 

Significantly, the postservice medical evidence is 
nonrevealing for any pertinent hemorrhoid pathology until 
June 1958 at which time he underwent a hemorrhoidectomy for 
internal and external hemorrhoids.  

The record is absent any competent medical evidence 
demonstrating an etiologic relationship or link between the 
hemorrhoidal disability first noted almost five years 
following active service with any incident therein.  The 
veteran does not claim that any physician related his 
hemorrhoidal disability with any incident of active service.



The veteran's assertions alone are not competent to establish 
that his hemorrhoid disability or residuals thereof are 
related to active service; such lay assertions carry no 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 192 (1992).  
Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Id.

The Board recognizes that the veteran's claim of entitlement 
to service connection for a hemorrhoidal disability based on 
INACDUTRA has no legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has hemorrhoids related to his service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In this case, however, aside from the veteran's own 
contentions, there is simply no competent medical evidence 
linking hemorrhoids to service.  Rather, the evidence shows 
negative findings on discharge, statements from the veteran 
linking post service reported hemorrhoids to service, and 
examining physicians who never linked any such disorder to 
service on any basis.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen his claim of entitlement to service 
connection for hemorrhoids.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hemorrhoids.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired, 
variously diagnosed heart disorder is denied.

Entitlement to service connection for hemorrhoids is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



